Citation Nr: 0529731	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right arm.

3.  Entitlement to service connection for residuals of a 
gunshot wound to the left fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1969 until 
December 1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

These matters were previously before the Board in January 
2005.  At that time, a remand was ordered to accomplish 
additional development. 

Additionally, the Board notes the veteran claims that he was 
awarded two Purple Hearts during service, and that he was a 
prisoner of war in Cambodia.  There is no official 
documentation to establish such contentions.  

Statements contained in a letter from a VA physician, dated 
in September 2005, appear to raise the issue of entitlement 
to service connection for primary liver cancer.  Inasmuch as 
this issue has not been adjudicated by the RO, and not 
developed for appellate consideration, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence fails to show that the veteran's 
hepatitis C is causally related to active service.

2.  The competent evidence fails to demonstrate any current 
residuals of an alleged gunshot wound to the right arm

3.  The competent evidence fails to demonstrate any current 
residuals of an alleged gunshot wound to the left fibula.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2004).

2.  Chronic residuals of a gunshot wound to the right arm 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

3.  Chronic residuals of a gunshot wound to the left fibula 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the June 2003 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The claims folder 
also contains reports of VA post service treatment and 
examination.  In this vein, the veteran has contended that he 
received treatment at the VA Medical Center in St. Cloud in 
the 1970s and 1980s.  The only treatment reports associated 
with the claims folder during this period are dated in 1972 
and 1986.  The claims folder indicates that efforts were 
undertaken to obtain any outstanding records.  However, 
research responses dated in September 2003 and March 2004 
reveal that no further records could be found.  

Further regarding the duty to assist, a July 2005 Hepatitis 
Risk Factor Questionnaire is of record.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further available 
evidence not already of record.  

Additionally, it is observed that a formal VA examination has 
not been provided as to any of the issues on appeal.  In this 
vein, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

With respect to the veteran's hepatitis claim, there is 
evidence of a current disability but no showing of a chronic 
liver condition in service or proximate to discharge such as 
to suggest an association between the current diagnosis and 
active duty.  As such, an examination is not necessary on 
this issue.  In any event, an informal VA opinion was offered 
in February 2004.  Such opinion was not accompanied by 
explanatory rationale and did not explicitly note that the 
claims file was reviewed.  However, because the opinion was 
not required at all, such deficiencies are not deemed 
prejudicial to the veteran.  Moreover, even though the 
examiner did not state that he reviewed the file, the opinion 
itself is clearly based on medical history consistent with 
the facts of record.  Similarly, a VA physician's letter 
dated in September 2005 was received into the record.  
However, the letter primarily referenced a disability not at 
issue, liver cancer, and only speculated in passing as to the 
onset of hepatitis C.  Such opinion was not accompanied by 
explanatory rationale and did not explicitly note that the 
claims file was reviewed.  Further, the record does not 
reflect RO consideration of the opinion.  However, because 
the opinion was not required at all, such deficiencies are 
not deemed prejudicial to the veteran.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Regarding the veteran's gunshot wound claims, there is no 
current diagnosis of residuals and no indication of any in-
service injury.  For these reasons, an examination is not 
necessary as to those issues.  See 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Legal criteria and analysis

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

I.  Service connection- hepatitis C

The veteran is claiming entitlement to service connection for 
hepatitis C.  Specifically, he has claimed that his hepatitis 
C is secondary to exposure to Agent Orange during his service 
in Vietnam.  

In the present case, the evidence of record establishes the 
veteran served within the Republic of Vietnam from January 
23, 1971 to January 22, 1972.  As such, it is presumed that 
he was indeed exposed to an herbicide agent such as Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   Moreover, 
affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As hepatitis C is not among the diseases recognized under 
38 C.F.R. § 3.309(e), presumptive service connection based on 
herbicide exposure is not possible.  Moreover, the claims 
file does not contain a competent opinion relating the cause 
of the veteran's hepatitis C to in-service herbicide exposure 
such as to allow for a grant of service connection per 
Combee.  It is acknowledged that a VA physician opined in a 
September 2005 statement that the veteran "may have had 
Agent Orange exposure with resultant hepatitis C."  However, 
no objective finding was identified as the basis for the 
opinion.  Further, the Board finds such opinion to be too 
speculative in nature to warrant probative value.

Based on the above, presumptive service connection under 
38 C.F.R. § 3.309(e) is not for application here.  Moreover, 
while the veteran also claims entitlement to presumptive 
service connection based on his alleged status as a prisoner 
or war.  However, the evidence of record fails to establish 
that the veteran was a prisoner of war.  Moreover, even if 
such evidence did exist, an award of presumptive service 
connection would still not be appropriate.  Indeed, service 
connection is only warranted on this basis for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(c), to 
include avitaminosis, beriberi, chronic dysentery, 
helminthiasis, malnutrition, pellagra, any other nutritional 
deficiency, psychosis, any of the anxiety states, dysthymic 
disorder, organic residuals of frostbite, post-traumatic 
osteoarthritis, irritable bowel syndrome, peptic ulcer 
disease, peripheral neuropathy except where directly related 
to infectious causes, and cirrhosis of the liver.

As hepatitis C is not among the diseases recognized under 
38 C.F.R. § 3.309(c), presumptive service connection on the 
basis of prisoner of war status is not possible.  

Having exhausted all presumptive bases for a grant of service 
connection, the Board will now address the service connection 
on a nonpresumptive basis.  In the present case, VA 
outpatient treatment reports establish a current diagnosis of 
hepatitis C.  Therefore, the first element of a service 
connection claim has been satisfied.  However, the remaining 
criteria have not been met, as will be discussed below.

The veteran's service medical records contain an assessment 
of "rule out hepatitis" in April 1971.  At that time, it 
was noted that the veteran was drinking heavily.  There are 
no other complaints or findings relevant to hepatitis or any 
other liver condition during active duty.  He denied liver 
trouble both at his enlistment physical in September 1969 and 
at his separation examination in November 1971.  All 
objective findings were normal on both occasions.  

The Board does acknowledge that manifestations of hepatitis C 
can remain clinically undetected for a considerable time 
after the disease is contracted.  Therefore, it is 
instructive to consider whether the veteran was exposed to 
any risk factors during active duty which may have ultimately 
led to his current diagnosis.  In this vein, the service 
medical records indicate that the veteran was tested for 
venereal disease in July 1970.  It appears that additional 
treatment for a sexual condition occurred in 1971, as 
indicated by a GNICD test.  However, the service medical 
records contain no definitive diagnosis of a sexual disease 
and there was no demonstration of further complaints or 
treatment.  Moreover, in a July 2005 Risk Factor for 
Hepatitis Questionnaire, the veteran denied any high-risk 
sexual activity.  Therefore, it cannot be found that the 
veteran's current hepatitis C was causally related to any 
sexually transmitted disease incurred on active duty.

The service medical records indicate drug use.  Specifically, 
in the report of medical history dated in November 1971, the 
veteran admitted to a drug or narcotic habit.  In this vein, 
it is noted that the veteran has at times denied the use of 
intravenous drugs.  Such denial is seen in the veteran's July 
2001 environmental examination.  However, numerous post-
service treatment reports dated in October 2000, November 
2000, December 2000 and February 2001 all indicate the 
veteran reported use of intravenous drugs while serving in 
Vietnam.  Given the fact that the veteran has reported a 
history of such drug use on multiple occasions, his 
occasional denial of such drug use holds little probative 
weight.  Thus, the Board finds sufficient evidence of record 
to demonstrate intravenous drug use.    

The intravenous drug use discussed above has been identified 
as the most likely cause of the veteran's hepatitis C.  Such 
opinion was set forth by a VA examiner in February 2004.  
Moreover, because the opinion was based on facts consistent 
with the evidence of record, as detailed above, the Board 
finds it to be probative.  

It is noted that compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2004).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(d) (2004).  Furthermore, VA's General Counsel 
has confirmed that direct service connection for a disability 
that results from a claimant's own abuse of alcohol or drugs 
is precluded for purposes of all VA benefits where, as here, 
the claim was filed after October 31, 1990.  See VAOGCPREC 7-
99; VAOGCPREC 2-98.  

Further regarding drug usage, it is acknowledged that under 
38 C.F.R. § 3.301(c)(3) the isolated and infrequent use of 
drugs will not be considered willful misconduct.  Here, 
however, it is not clear from the evidence that the veteran's 
drug use was indeed isolated and infrequent.  Indeed, the 
medical records reveal numerous reports of intravenous drug 
use.  As such information was provided in the course of 
receiving medical care, it is found to be highly probative.  

Thus, based on the foregoing, the veteran's illegal 
intravenous drug use cannot serve as a basis for a grant of 
service connection for hepatitis C.  

Regarding additional risk factors, the veteran, in his April 
2002 notice of disagreement, also identified a tattoo as a 
potential cause of his hepatitis C.  However, there is no 
evidence to show that the veteran received a tattoo in 
service.  Indeed, his separation examination indicated no 
identifying body marks.  Finally, the veteran's July 2005 
Risk Factors for Hepatitis Questionnaire indicated a blood 
transfusion in 1984.  The veteran also indicated that he was 
exposed to contaminated blood or fluids while working as a 
healthcare worker.  However, as exposure to such risk factors 
occurred subsequent to active service, they cannot serve as a 
basis for a grant of the benefit sought on appeal.

In conclusion, the evidence fails to show that the veteran's 
currently diagnosed hepatitis C is etiologically related to 
active service.  To the contrary, the competent evidence 
finds that his hepatitis C is most likely the result of 
intravenous drug use.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection- residuals of a gunshot wound to the 
right arm

The veteran is claiming entitlement to service connection for 
residuals of a gunshot wound to the right arm.  As gleaned 
from a July 2001 VA environmental examination, the veteran 
claimed to have been shot in the right forearm from small 
weapons fire.  This allegedly occurred between April 1971 and 
May 1971.  However, a review of the service medical records 
fails to reveal any gunshot injury or other trauma to the 
right arm.  In fact, there are no complaints or treatment for 
any right arm disability during service.  His separation 
examination in 1971 showed a normal musculoskeletal system.  
Moreover, his service personnel records fail to indicate the 
award of any decoration for a wound sustained during service.  

The current evidence of record further fails to support the 
veteran's service connection claim.  Indeed, the post-service 
VA treatment records fail to contain any diagnoses pertaining 
to the right arm.  An October 2000 treatment record noted 
generalized myalgias and some decreased strength in the arms.  
However, the veteran denied that it was a recurrent problem 
and merely mentioned it in passing.  The remaining treatment 
reports do not indicate complaints of diagnoses regarding the 
right arm.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnoses 
relating to his right arm, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection must 
fail.  The benefit sought on appeal is denied.  

III.  Service connection- residuals of a gunshot wound to the 
left fibula

The veteran is claiming entitlement to service connection for 
residuals of a gunshot wound to the left fibula.  As gleaned 
from a July 2001 VA environmental examination, the veteran 
claimed to have been hit in the left leg with shell fragments 
in October 1971.  However, a review of the service medical 
records fails to reveal any gunshot injury or other trauma to 
the left leg.  In fact, there are no complaints or treatment 
for any left leg disability during service.  His separation 
examination in November 1971, only one month after the trauma 
allegedly occurred, showed a normal musculoskeletal system.  
Moreover, his service personnel records fail to indicate the 
award of any decoration for a wound sustained during service.  

The current evidence of record further fails to support the 
veteran's service connection claim.  In so stating, it is 
acknowledged that the post-service VA treatment records 
reflect occasional complaints of left knee pain.  For 
example, left knee complaints are noted in a January 2001 VA 
clinical record.   However, no objective left knee disability 
was diagnosed.  To the contrary, x-rays taken at that time 
were unremarkable.  Similarly, VA outpatient treatment 
reports dated in October 2001 again note complaints of left 
knee pain but no disability was diagnosed.  Considering the 
facts discussed above, an award of service connection is not 
justified here.  See Brammer, 223, 225 (1992).

In summary, inasmuch as the veteran has no current diagnoses 
relating to his left leg, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection must 
fail.  The benefits sought on appeal are denied.  




ORDER

Service connection for hepatitis C is denied.

Service connection for residuals of a gunshot wound to the 
right arm is denied.

Service connection for residuals of a gunshot wound to the 
left fibula is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


